Citation Nr: 1002498	
Decision Date: 01/14/10    Archive Date: 01/22/10

DOCKET NO.  08-00 382	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a back disability, to 
include scoliosis and degenerative joint disease (DJD) of the 
lumbar spine.


ATTORNEY FOR THE BOARD

S. A. Mishalanie, Counsel




INTRODUCTION

The Veteran had active military service from July 1974 to 
July 1976; he also had additional service with the Army 
National Reserve.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a May 2007 rating decision in which the RO denied 
service connection for a back disability, for a bilateral 
ankle disability, and for a bilateral shoulder disability.  
The Veteran filed a notice of disagreement (NOD) in June 
2007, and the RO issued a statement of the case (SOC) in 
November 2007.  The Veteran filed a substantive appeal (via a 
VA Form 9, Appeal to Board of Veterans' Appeals) in December 
2007.

In April 2009, the Board denied the Veteran's claims for 
service connection for bilateral ankle and shoulder 
disabilities and remanded the claim for service connection 
for a back disability to the RO, via the Appeals Management 
Center (AMC) in Washington, DC, for additional development.  
After accomplishing the requested action, the AMC continued 
the denial of the claim (as reflected in a November 2009 
supplemental SOC (SSOC)), and returned the matter to the 
Board for further appellate consideration.  


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate the claim remaining on appeal have been 
accomplished.

2.  Scoliosis was noted on the report of entrance 
examination; however, the medical evidence pertinent to 
service, and after, establishes that there was no worsening 
of the preexisting scoliosis during, or as a result of, 
service.

3.  Although the Veteran complained of muscle spasms during 
service, aside from scoliosis noted at service entry, no 
chronic back disability was shown in service and the only 
competent opinions to address the question of whether there 
exists a medical nexus between service and the later 
diagnosed DJD of the lumbar spine weighs against the claim.  

CONCLUSION OF LAW

The criteria for service connection for a back disability, to 
include scoliosis and DJD of the lumbar spine, are not  met. 
38 U.S.C.A. §§ 1110, 1111, 1112, 1113, 1131, 1137, 1153 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.304(b), 3.306, 
3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received,  proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between a veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

In this appeal, a December 2006 pre-rating and a June 2009 
post-rating letter provided notice to the appellant regarding 
what information and evidence is needed to substantiate a 
claim for service connection, as well as what information and 
evidence must be submitted by the appellant, and what 
information and evidence would be obtained by VA.  The 
letters also provided the Veteran with information pertaining 
to VA's assignment of disability ratings and effective dates, 
as well as the type of evidence that impacts those 
determinations, consistent with Dingess/Hartman.  In 
addition, the December 2006 letter specifically informed the 
Veteran to submit any evidence in his possession pertinent to 
the claim on appeal (consistent with Pelegrini and the 
version of 38 C.F.R. § 3.159 then in effect).  Hence, the 
content of notice requirements of Pelegrini and 
Dingess/Hartman, as well as the VCAA's timing requirement, 
have been met.  

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter remaining on appeal.  Pertinent 
medical evidence associated with the claims file consists of 
the Veteran's service treatment records (STRs), VA outpatient 
treatment records, private medical records from South Hampton 
Family Practice, P.A., and the reports of June 2007 and 
September 2009 VA examinations.  Also of record and 
considered in connection with the appeal are various written 
statements provided by the Veteran.  No further RO action on 
this matter, prior to appellate consideration, is warranted.

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the Veteran has been notified and made aware of the evidence 
needed to substantiate this claim, the avenues through which 
he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claim.  Consequently, any error in the 
sequence of events or content of the notice is not shown to 
prejudice the Veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matter remaining on appeal, at 
this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 
543 (2006) (rejecting the argument that the Board lacks 
authority to consider harmless error).  See also ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Factual Background

The report of the Veteran's July 1974 entrance examination 
reflects that he had scoliosis with a loss of normal 
lordosis.  It was also noted that the condition was 
asymptomatic.  On the corresponding Report of Medical 
History, the Veteran denied recurrent back pain.

In 1975, the Veteran's STRs reflect that he had tonsillitis 
in February, complained of sore feet in March, had a scratch 
on his right arm and costochondritis in June, and had viral 
pharyngitis in August.  

The report of the May 1976 separation examination reflects 
that the Veteran's spine was normal.  In a signed statement, 
he noted, "to the best of my knowledge, I feel good."  In 
June 1976, he complained of low back pain on both sides.  It 
was noted that he could not bend beyond 15 degrees and there 
was a tightness of the muscles along the spinal cord.  The 
assessment was spasm of the right paraspinal muscles.  He was 
given Norflex, analgesic balm, and a 72-hour profile.  In a 
July 1976 Statement of Medical Condition, the Veteran noted 
that there had been no change in his medical condition since 
his separation medical examination in May 1976.

The report of a July 1987 enlistment examination for the Army 
Reserve reflects that the Veteran's spine was normal; 
however, it was noted under the summary of defects and 
diagnoses that there was questionable spine curvature with 
pelvic tilt.  On the corresponding Report of Medical History, 
the Veteran denied recurrent back pain.  He noted that he had 
been hospitalized for his head, neck, and back spasm in 1983.  
The physician noted that the Veteran had a severe stiff neck, 
but had made a full recovery.  On the Applicant Medical 
Prescreening Form, the Veteran noted that he had been in a 
car accident in 1981, which resulted in stiff neck and 
therapy, but no chronic problems.  An August 1987 orthopedic 
consultation sheet notes that the Veteran said that he was 
told he had a posture problem prior to service.  He said that 
he had some low back spasms now and then.  He said he worked 
in heavy labor and had only lost 2 days of work because of 
low back pain.  On physical examination, he stood erect; he 
had full range of motion; straight leg raises were normal; 
and neurological testing was normal.  The physician noted 
that there was no scoliosis and no kyphosis and that the 
Veteran did not have any back problems. 

Private medical records from South Hampton Family Practice 
reflect that the Veteran complained of a 2-week history of 
low back muscle spasm in March 2001.  There was some 
tenderness and paraspinous muscle spasm of the lower lumbar 
muscles, bilaterally; a lumbar strain was diagnosed.  In 
February 2005, he complained of back spasms; tenderness along 
the bilateral lower thoracic was noted.  In September 2005, 
he had similar complaints and it was noted that an X-ray 
revealed osteophytes; thoracic degenerative disc disease 
(DDD) and osteoarthritis (OA) was diagnosed.  

VA outpatient treatment records reflect that an April 2007 X-
ray revealed mild rotoscoliosis, convex to the right; 
hypertrophic change of the right facet joint at the L5-S1 
level and a small osteophyte at the L4-L5 level.  

The report of the June 2007 VA examination reflects the 
Veteran's complaints of constant aching and throbbing in his 
lower lumbar region.  He said that he injured his back during 
a jeep accident in 1979.  He said he was stationed in Germany 
and was hospitalized for 3 or 4 days and then had physical 
therapy for 30 days, followed by light duty for 5 or 6 
months.  Based on X-ray findings, the VA examiner diagnosed 
lumbar spondylosis (i.e., arthritis) and mild lumbar 
rotoscoliosis.  The examiner opined that it was "less likely 
than not" that there was a present medical diagnosis 
attributable to service.  The examiner's rationale was that 
the Veteran's STRs did not show a significant low back 
problem during service and that aside from mild scoliosis, 
which preexisted service, the Veteran did not have any low 
back condition until 10 or 11 years after discharge. 

In a June 2007 statement, the Veteran said that the jeep 
accident occurred in Germany in January 1975.  The RO 
requested a search of inpatient treatment records, but no 
clinical records were located for the Veteran during 1975.

VA outpatient treatment records dated through September 2009 
show that the Veteran had periodic complaints of low back 
pain.

The report of a September 2009 VA examination reflects the 
Veteran's complaints of constant low back pain.  The Veteran 
said that he injured his back during a jeep accident in the 
mid 1970s and that he was hospitalized for 4 days.  He said 
he had a gradual worsening of symptoms since military 
discharge.  The examiner noted that X-rays revealed mild 
scoliosis and some hypertrophy seen diffusely in the lumbar 
spine, most profound at L4 through S1, but that otherwise the 
disk spaces were preserved.  Lumbar spine scoliosis and DJD 
(i.e., arthritis) were diagnosed.  The examiner opined that 
the Veteran's back disabilities were unrelated to service.  
In this regard, the examiner opined that the scoliosis was 
present prior to military service and was not aggravated by 
military service and that the degenerative process occurred 
gradually over time, since the Veteran was discharged from 
service in 1976.  

III.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated during 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Such a determination requires a finding of 
current disability that is related to an injury or disease in 
service.  Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau 
v. Derwinski, 2 Vet. App. 141, 143 (1992).  Service 
connection may be granted for a disability diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disability is due to disease or 
injury that was incurred or aggravated in service.  38 C.F.R. 
§ 3.303(d).

If a chronic disease, such as arthritis, becomes manifest to 
a degree of 10 percent within one year of separation from 
active service, then it is presumed to have been incurred 
during active service, even though there is no evidence of 
such disease during service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. §§ 
1101, 1111, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Every person employed in the active military, naval, or air 
service shall be taken to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of the 
examination, acceptance and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111.

In July 2003, the VA General Counsel issued a precedent 
opinion holding that to rebut the presumption of soundness in 
38 U.S.C.A. § 1111, VA must show, by clear and unmistakable 
evidence, (1) that the disease or injury existed prior to 
service, and (2) that the disease or injury was not 
aggravated by service.  VAOPGCPREC 3-2003 (July 16, 2003).  
The claimant is not required to show that the disease or 
injury increased in severity during service before VA's duty 
under the second prong of this rebuttal standard attaches.  
Id.  See also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 
2004).

Considering the pertinent evidence in light of the above-
noted legal authority, the Board finds that the claim for 
service connection for a back disability must be denied.

With regard to the Veteran's scoliosis, this disability was 
clearly noted on his July 1974 entrance examination as 
asymptomatic.  The Board notes that a disorder need not be 
symptomatic at entry, only noted by the examiner.  Verdon v. 
Brown, 8 Vet. App. 529, 534-535 (1996).  As such, the 
presumption of soundness with regard to scoliosis does not 
apply.  See 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304 (b).  
However, the question is whether the pre-existing scoliosis 
was aggravated during, or as a result of, service. 

Aggravation is presumed under 38 U.S.C.A. § 1153 where there 
is an increase in disability during service, unless there is 
a specific finding that the increase in disability is due to 
the natural progress of the disease.  However, aggravation 
may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during and subsequent to service.  38 
C.F.R. § 3.306(b).  

In this case, the Board finds that the Veteran's scoliosis 
did not increase in severity during service.  The Board 
points out that during the May 1976 separation examination, 
the Veteran's spine was noted as normal.  Moreover, although 
the Veteran had low back pain and muscle spasms in June 1976, 
there is no suggestion that this was related to scoliosis nor 
is there any suggestion that this was chronic in nature.  In 
this regard, the Veteran noted in July 1976 that there had 
been no change in his medical condition since the May 1976 
separation examination, and indication that the muscle spasms 
had resolved.  This is further supported by July and August 
1987 Army Reserve records, which notes that the Veteran 
denied recurrent back pain.  Also, although possible spine 
curvature was noted, no scoliosis or other back disability 
was found on orthopedic consultation. .  Hence, the evidence 
does not support that the Veteran's scoliosis increased in 
severity during service and the presumption of aggravation 
does not apply.  See 38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306.

With regard to the DJD of the lumbar spine, as noted, the 
Veteran contends that he injured his back in a jeep accident 
in 1975.  The Board points out that a layperson is competent 
to report on matters observed or within his or her personal 
knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994); 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  The Veteran 
is also competent to testify about observable symptoms or 
injury residuals, such as back pain.  See 38 C.F.R. § 
3.159(a)(2); Barr v. Nicholson, 21 Vet. App. 303 (2007).  
Moreover, the Veteran is competent to report a continuity of 
symptomatology.  See Charles v. Principi, 16 Vet. App. 370 
(2002).   

In this case, although the Veteran is competent to state that 
he injured his back during a jeep accident during service, 
the Board finds that these statements are not credible.  
There are no STRs, inpatient or outpatient, that support that 
this accident actually occurred.  Furthermore, despite the 
Veteran's contentions that he had significant follow-up 
treatment (30 days of physical therapy and 5 to 6 months of 
light duty), there are no records of any physical therapy or 
light duty profile in 1975.  Given that other unrelated 
physical ailments are clearly documented in the record during 
1975, one would expect at least one reference to a jeep 
accident of such severity as described by the Veteran.  
Moreover, the 1987 Army Reserve records note that the Veteran 
referenced a neck injury resulting from a 1981 or 1983 motor 
vehicle accident, but made no mention of any back injury 
resulting from a jeep accident during service.  
Significantly, the record contains absolutely no mention of 
the jeep accident until the Veteran filed a claim for 
benefits in 2006.  For these reasons, the Board finds that 
the Veteran's statements regarding a back injury during a 
jeep accident lack credibility.  

Moreover, the first documented evidence of DJD of the lumbar 
spine was in September 2005-over 29 years after the 
Veteran's service.  The Board notes that the passage of so 
many years between discharge from active service and the 
objective documentation of a claimed disability is a factor 
that weighs against a claim for service connection.  See 
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  In 
addition, the only competent medical opinions to address 
whether DJD of the lumbar spine is related to the Veteran's 
military service weigh against the claim.  In this regard, 
both the June 2007 and the September 2009 VA examiners opined 
that the Veteran's current back disability is unrelated to 
military service and the Veteran has not provided or 
identified any medical opinion to the contrary.  Hence the 
Board finds that service connection for a back disability is 
not warranted.

In addition to the medical evidence, in adjudicating this 
claim, the Board has considered the assertions of the 
Veteran; however, none of this evidence provides a basis for 
allowance of the claim.  As indicated above, the claim turns 
on the question of medical etiology of diagnosed back 
disability (to include on the basis of aggravation of a pre-
existing disability)-a matter within the province of trained 
medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 
137-38 (1994).  As the Veteran is not shown to be other than 
a layperson without appropriate medical training and 
expertise, he simply is not competent to render a probative 
(persuasive) opinion on any such medical matter.  See, e.g., 
Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").  Hence, the lay assertions in this 
regard have no probative value.

For all the foregoing reasons, the Board finds that the claim 
for service connection for a back disability must be denied.  
In reaching the conclusion to deny the claim, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the claim, that doctrine is not applicable.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49, 53-56 (1990).




ORDER

Service connection for a back disability, to include 
scoliosis and DJD of the lumbar spine, is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


